Case 2:18-cv-07188-VAP-SK Document 125 Filed 11/04/20 Page 1 of 2 Page ID #:1602



1 Shanen R. Prout (Cal.STate Bar No. 236137)
2 shanen@srplawyer.com
  LAW OFFICE OF SHANEN R. PROUT
3
     11400 W. Olympic Blvd., Suite 700                 NO SHOWING OF GOOD CAUSE
4    Los Angeles, CA 90064
5
                                                                DENIED
     Tel. (424) 208-6399                              BY ORDER OF THE COURT
6 Fax: (310) 494-9382

7 Attorneys for Defendants
8 EVOLVE MEDIA, LLC, CRAVEONLINE LLC
  and TOTALLYHER MEDIA, LLC
9

10                               UNITED STATES DISTRICT COURT
11                CENTRAL DISTRICT OF CALIFORNIA—WESTERN DIVISION
12

13    JEFFERY WERNER,                            Case No. 2:18-cv-07188-VAP-SK
14                  Plaintiff,                   Hon. Virginia A. Phillips, Courtroom 8A
15
             v.                                  [PROPOSED] ORDER APPROVING
16                                               JOINT STIPULATION TO
17    EVOLVE MEDIA, LLC,                         PERMANENTLY SEAL DKT. NO.
      CRAVEONLINE LLC and                        122-3
18    TOTALLYHER MEDIA, LLC, and
19    DOES 3 through 25,                         Hearing Date: November 16, 2020
                                                 Time: 2:00 p.m.
20                  Defendants.                  Courtroom: 8A
21
                                                 Case filed: August 16, 2018
22                                               Case closed: April 28, 2020
23

24

25
            The Court has read and considered the Joint Stipulation to Permanently Seal Dkt.
26
     No. 122-3 of Plaintiff JEFFERY WERNER and Defendants Evolve Media, LLC,
27

28                                      -1-
      [PROPOSED] ORDER APPROVING JOINT STIPULATION TO PERMANENTLY SEAL DKT.
                                     NO. 122-3
Case 2:18-cv-07188-VAP-SK Document 125 Filed 11/04/20 Page 2 of 2 Page ID #:1603



1
     CraveOnline LLC and TotallyHer Media, LLC. It appears to the satisfaction of the
2
     Court that the parties have stated proper grounds for permanently sealing the document
3
     filed in the above action as Dkt. No. 122-3. The Court hereby APPROVES the parties’
4
     Stipulation and ORDERS pursuant to the Court’s powers under Local Rule 79-5.2, as
5
     follows:
6
           The Clerk of the Court shall immediately and permanently seal the document
7
     filed in the above action on November 2, 2020 as Dkt. 122-3.
8

9
     IT IS SO ORDERED.
10                                       NO SHOWING OF GOOD CAUSE
11                                                  DENIED
12   Dated: November 4, 2020              BY  ORDER OF THE COURT
                                           __________________________
13                                         Hon. Virginia A. Phillips
                                           Judge, United States District Court
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28                                      -2-
      [PROPOSED] ORDER APPROVING JOINT STIPULATION TO PERMANENTLY SEAL DKT.
                                     NO. 122-3
